Exhibit 10.16

DISTRIBUTION SERVICE AGREEMENT

This Distribution Service Agreement (the “Agreement”) is entered into effective
as of January 1, 2008 (the “Effective Date”) between Stripes LLC, a Texas
limited liability company (“Stripes”) and McLane Company, Inc., a Texas
corporation (“McLane”).

ARTICLE 1

SCOPE OF AGREEMENT

1.1 Definitions. For purposes of this agreement:

(a) “Affiliate” means, with respect to any entity, any other entity directly or
indirectly Controlling, Controlled by, or under common Control with that entity.

(b) “Case” is understood to mean the standard minimum shipping unit within the
convenience store industry for store-level delivery of any product.

(c) “Change Notice” has the meaning set forth in Section 6.13.

(d) “Contracted Categories” means all categories of food products offered by
McLane, as well as all categories of non-food general merchandise products
(including cigarettes and tobacco products) offered by McLane, in either case,
as set forth on Exhibit A, hereto, as the same may be amended from time to time
by agreement of the Parties.

(e) “Control” means the ability to vote, or control the voting of, directly or
indirectly, more than 50% of the voting power of an entity.

(f) “Cost” means List Price based on the buying bracket in which McLane normally
buys that product [***] (as defined below) at date of delivery to the applicable
Store, provided that in no event shall McLane be obligated to charge an amount
that is lower than the average List Price paid by McLane for the Product for
Stripes across all applicable divisions; plus (B) the gross amount of any
Wholesale Taxes paid or payable by McLane; plus (C) any applicable freight
charges from the Manufacturer’s shipping point to the applicable McLane division
or subsidiary (including sort and segregate charges). [***]

(g) “Financial Benefits” has the meaning set forth in Section 6.2.

(h) “Law” has the meaning set forth in Section 6.11.

(i) “Licensed Technology” has the meaning set forth in Section 2.4.

 

*CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

1



--------------------------------------------------------------------------------

(j) “List Price” means, except as set forth in the following sentence, the
applicable Manufacturer’s then-current published or publicly-quoted delivered
list price at date of delivery of Products to that Store (and even though McLane
may have purchased a particular Product from a person other than the
Manufacturer) without regard to any cash discounts, volume discounts or rebates
the Manufacturer may provide to McLane. With respect to Products purchased from
or through a redistribution intermediary, “List Price” means the then-current
delivered list price of that redistribution intermediary.

(k) “Manufacturer” means the person that manufactures or causes others to
manufacture products that are marketed under brands or labels controlled by that
person, or any Affiliate of that person.

(l) “Manufacturer’s List” means the applicable Manufacturer’s gross invoice
price to McLane at date of delivery of Products to the applicable Store, less
all then-current and applicable manufacturer invoice deals that are required by
the Manufacturer to be passed to Stripes.

(m) “Material Change” has the meaning set forth in Section 6.13.

(n) “Non-Peak Hours” shall have the meaning the hours between 8:00 p.m and 5:00
a.m. Central Time.

(o) “Payment Default” has the meaning set forth in Section 4.2.

(p) “Product” means any product supplied under this agreement to any Store,
whether or not such product is within the Contracted Categories.

(q) “Statutory Markup” means, with respect to any jurisdiction having a
minimum-price law applicable to cigarette wholesale transactions, an amount
calculated by multiplying (A) the applicable product’s “basic cost” (or similar
defined term) as defined by such applicable law by (B) the statutory presumptive
markup(s) prescribed by such applicable law

(r) “Store” means any convenience food store operated by any Stripes entity,
with the exception of any “specialty format” stores (e.g., truck stops, meat
markets, grocery stores, “superettes” or any other store the product offering of
which would not be fully supported by the Contracted Categories as reflected on
Exhibit A as of the date of this Agreement).

(s) “Stripes Entities” means, collectively, Stripes and all its Affiliates.

(t) “Stripes Items” has the meaning set forth in Section 2.1.

 

2



--------------------------------------------------------------------------------

(u) “Wholesale Tax” means any tax, assessment, or charge imposed or collected at
any time by any governmental entity or political subdivision thereof on a
product or its sale or distribution, whether designated as a sales tax, excise
tax, gross receipts tax, occupational or privilege tax, value-added tax, or
similar imposition, but not does not include any tax based on McLane’s personal
property or net income.

1.2 Purchase and Supply. Stripes shall purchase from McLane as supplier of first
choice, and McLane shall sell to Stripes and deliver to the Stores, all of the
Stores’ requirements of products within the Contracted Categories (except those
denoted as “Partial” on Exhibit A to this Agreement, which Stripes may source
from McLane or others) during the term of this agreement.

1.3 Other Business of McLane. Nothing in this agreement will prohibit McLane
from supplying and delivering products or services to any other customer or
person. Nothing in this agreement will require McLane to pass, as a reduction in
product cost or otherwise, the benefit of any backhaul income it generates at
its own expense using its own or another authorized carrier; provided, however,
that any [***] added to a [***] at the [***], as hereinafter defined) shall be
[***] in the manner [***].

1.4 New Stores. Subject to Sections 4.3 and 6.13, hereof, if any Stripes Entity
commences or acquires operations of any Store during the term of this agreement
that is not subject to a then-existing service agreement with McLane or a
then-existing service agreement with another wholesale supplier that is not
capable of being terminated for convenience, that Store will be, upon such
commencement of its operation or management by a Stripes Entity (or upon the
expiration or termination of such other agreement with another supplier, if
applicable), included within the definition of Stores and subject to the terms
and conditions of this agreement.

ARTICLE 2

PRODUCT MIX, ORDERING AND SUPPLY

2.1 Core Item Mix. Stripes shall develop a product mix for the Stores using the
then-currently existing items in each applicable McLane division’s inventory
mix, including store use items, together with Stripes’ proprietary and other
specialty or exclusive items (such proprietary and specialty items, “Stripes
Items”), which items McLane hereby agrees to carry, provided the manufacturers
of all such items (i) enter into, and remain in substantial compliance with,
McLane’s standard form of vendor agreement and (ii) satisfy, and remain in
substantial compliance with, McLane’s credit requirements.

2.2 Slow-Moving Items. McLane shall review the Stores’ product mix at least
quarterly with Stripes and for each ‘slow-moving item’ provide mutually
agreeable replacement(s) reflecting greater unit sales within each applicable
McLane division. A ‘slow-moving item’ is any retail product falling within a
Contracted Category that, with respect to the applicable McLane division, does
not meet a minimum delivery threshold of [***] Cases per week,

 

*CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

3



--------------------------------------------------------------------------------

provided, however, that any product or supply purchased by the Stores primarily
for a use other than resale to the public, and any ‘critical product(s)’ that
are mutually agreed upon between Stripes and McLane, shall not be deemed to
constitute ‘slow moving items.’ If the slow-moving item is a Stripes Item,
Stripes shall purchase from McLane all of McLane’s on-hand inventory of that
Stripes Item within 30 days after the end of the month in which that item should
be replaced at a price equal to the cost McLane paid for those items plus all
reasonable, customary and necessary handling costs and expenses. Furthermore,
upon expiration or termination of this agreement, Stripes shall purchase from
McLane all of McLane’s on-hand inventory of Stripes Items at a price determined
in accordance with the preceding sentence.

2.3 Product Ordering and Delivery. Each Store shall order once per week from
McLane, and McLane shall supply and deliver to that Store at least once per
week. The Stores shall accept each delivery by McLane, and shall be available
for those deliveries on a [***]-hours-a-day, [***]-days-a-week flexibility
schedule, except where the Store’s hours of business or applicable local
government ordinances restrict such unlimited availability, in which case
Stripes shall grant McLane the most flexible delivery window reasonably possible
under the circumstances. The foregoing flexibility commitment notwithstanding,
McLane shall use its best efforts to ensure that at least [***] of deliveries
are scheduled and made during Non-Peak hours, and Stripes shall have the
opportunity to review and provide recommendations with respect to any delivery
schedules prepared by McLane prior to their implementation.

2.4 Item Maintenance. Stripes shall perform store- and item- maintenance, using
either the Licensed Technology (as defined below) or an alternative technology
that is compatible with the McLane system and which has been approved by McLane,
whose approval will not be unreasonably withheld; provided, however, that
Stripes’ store- and item-cost and retail price maintenance responsibilities
shall not be deemed to include loading distributions or other systems or Stripes
account maintenance. During the term of the Agreement, McLane shall make
available to Stripes at no charge (including customary and standard training)
from McLane the most current versions of the following software products
(“Licensed Technology”): Quasar, M-Pulse and Document Direct software, or any
other applications McLane may make available in the future, including any
replacements for any such applications.

2.5 Returns and Reclamation. McLane and Stripes shall follow the return and
reclamation policies and procedures set forth on Exhibit B to this agreement.

ARTICLE 3

PRICING AND PAYMENT TERMS

3.1 Product Pricing. Unless a higher price is required by the Manufacturer under
a written resale price maintenance policy (in which case that higher price will
apply), the applicable price for Products will be determined in accordance with
this Section 3.1.

 

*CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

4



--------------------------------------------------------------------------------

(a) Products Other than Cigarettes. The applicable price for any Product other
than cigarettes, is the amount calculated in accordance with the following:
(i) Cost (as defined below), minus (ii) the amount of any promotional deals and
allowances granted by a Manufacturer [***].

(b) Cigarettes. The price charged by McLane and to be paid by Stripes for
cigarettes shall be the then-current Manufacturer’s List; plus, [***]. In the
event of any post-Effective Date increase or decrease in the per-carton amounts
payable to McLane, or discounts available to McLane (or both), from a cigarette
Manufacturer related to the purchase of cigarettes from such Manufacturer by
McLane, then McLane may decrease or increase, or newly impose, as applicable, an
additional markup on affected brands by an amount equal to the per-carton change
in such Manufacturer’s terms.

(c) Price Protection. McLane shall provide Stripes with [***] of the price
protection provided to McLane by the Manufacturer on increases in Manufacturer’s
List occurring during the term of this agreement. In the event that McLane
directly, or indirectly through any Affiliate, [***] that has the effect of
[***] than that [***] pursuant to this agreement, [***] this agreement so as to
provide [***]. For purposes of this agreement, [***].

(d) Imputed Discount. McLane may impute cash discounts of up to two per cent
(2%), or more if a higher discount is standard for that category of product, or
any portion thereof, that is not allowed by the Manufacturer to McLane, and to
do so based upon Cost or Manufacturer’s List, as applicable. On the Effective
Date, McLane shall provide Stripes with a schedule reflecting, by Manufacturer,
all product categories for which any such cash discount is imputed and,
thereafter, shall provide Stripes a comprehensive list upon request.

3.2 Additional Fees. In addition to the item markups described in
Section 3.1(a)(ii), the fees and charges described in Exhibit C will apply to
the respective services, if applicable, utilized by Stripes.

3.3 Payment Terms. For all Products purchased and services received by the
Stores, Stripes shall cause payment to be made by ACH Credit (or ACH Debit if
approved by McLane) or wire transfer to McLane not later than 12:00 Noon,
Central Time, [***] days from statement date. Each payment shall be in the full
amount of the statement to which they relate. Any undisputed amounts not paid
when due will bear interest at an annual rate of [***].

3.4 Early Payment Rebate. Stripes may, at its sole election made in accordance
with the following sentence, pay earlier than the time specified in Section 3.3,
in which event McLane shall pay Stripes an early payment rebate calculated in
accordance with the following schedule. Stripes may exercise such option by
giving two weeks’ prior written notice to McLane of the specific earlier payment
date selected by Stripes under this section, and such earlier payment date shall
continue to apply (instead of the date set forth in Section 3.3) until another
such two-week notice is given by Stripes.

 

*CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

5



--------------------------------------------------------------------------------

Date of Stripes’ Payment

   Rebate

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

McLane shall calculate the rebate as a percentage of all net purchases by
Stripes in each McLane accounting period, and shall pay each rebate to Stripes
within 10 days after the end of the applicable McLane accounting period. The
foregoing discount schedule shall also apply in the event McLane requires
Stripes to pay on shorter terms than as set forth in Section 3.3.

ARTICLE 4

TERM AND TERMINATION

4.1 Term. The term of this agreement will commence on the Effective Date and,
unless earlier terminated in accordance with this article, will continue
thereafter until December 31, 2010.

4.2 Termination Due to Payment Default. If Stripes fails, in any material
respect, to make required payments for any Products or services purchased by the
Stores from McLane at the time payment is required to be made pursuant to this
agreement (a “Payment Default”), McLane may immediately suspend performance of
its obligations under this agreement until the time the Payment Default is
cured. If a Payment Default is not cured within three business days after
Stripes receives said notice from McLane, then McLane may immediately terminate
this agreement.

4.3 Termination Remedies to Both Parties.

(a) Either party may terminate this agreement for any reason upon 180 days
written notice to the other.

 

*CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

6



--------------------------------------------------------------------------------

(b) Either party may immediately terminate this agreement or suspend its
performance under this agreement at that party’s sole discretion (a) without
notice upon: (1) the institution of insolvency, bankruptcy or similar
proceedings by or against the other party; (2) any assignment or attempted
assignment for the benefit of creditors by the other party; (3) any appointment,
or application for that appointment, of a receiver for the other party; (4) the
other party becoming insolvent or unable to pay its debts as they come due;
(5) an involuntary lien being filed or levied against, or foreclosure or seizure
of materially all or a significant portion of, the other party’s assets,
including inventory, by a creditor, lienholder, lessor, governmental authority
or other person, which has not been removed within 10 days; (6) the other
party’s material falsification of any records or reports required hereunder;
(7) a material adverse change in the other party’s financial condition or
results of operations ; (8) a Material Change under Section 6.13, hereof and
(b) upon 90 days prior notice by Stripes to McLane if (1) Stripes enters into an
agreement providing for, or experiences, a change in Control, (2) Stripes enters
into an agreement providing for, or consummates, a disposition of all or
substantially all of its assets or (3) Stripes enters into an agreement
providing for, or consummates, in one or more related transactions, an
acquisition or disposition the net effect of which is to increase or decrease
Stripes Store count by more than 60 Stores.

(c) Either party may terminate this agreement immediately upon written notice if
the other party breaches, or fails to comply with, any material term of this
agreement and that breach or failure has continued for 30 days after that party
received written notice of that breach or failure from the other party. This
Section 4.3(b) does not apply to a Payment Default.

4.4 Effect of Termination. Any termination made in accordance with this Article
4 will have no effect on, nor diminish, alter, or affect (a) any rights or
obligations of the parties that accrued or arose on or before the date of such
termination, (b) any indemnification or confidentiality obligations under this
Agreement occurring before such termination, or (c) any provisions which by
their express terms contemplate performance upon or following such termination.

ARTICLE 5

WIND-UP OF PRIOR AGREEMENT

5.1 Entire Agreement. This agreement contains the whole agreement between the
Parties relating to the matters contemplated hereby and succeeds, replaces and
supersedes all previous understandings and agreements between the Parties
including, without limitation, the Distribution Service Agreement between McLane
and SSP Partners, a Texas general partnership, dated August 21, 1997 (and all
amendments thereof and modifications thereto) as well as the Distribution
Service Agreement between McLane and Town & Country Food Stores, Inc. dated
April 16, 2006 (and all amendments thereof and modifications thereto).

5.2 Clean-Up of Slow-Moving Inventory. Within 90 days after the Effective Date,
Stripes shall purchase from McLane all of McLane’s on-hand inventory of
slow-moving items (as determined by the reports McLane shall issue within 10
days following the Effective Date and upon request by Stripes from time to time
thereafter) at a price equal to the cost McLane

 

7



--------------------------------------------------------------------------------

paid for those items plus all reasonable, customary and necessary handling costs
and expenses in accordance with Section 2.2, above.

5.3 Indemnity; Insurance. Each party (“Indemnifying Party”) agrees to defend,
indemnify and hold harmless the other party, and their respective officers,
directors, employees, agents and Affiliates (referred to collectively as the
“Indemnified Parties”), and each of them from and against any and all claims,
demands, suits, actions, liabilities, and/or actions asserted by any person,
individually or through any representative, including all costs, attorney’s
fees, settlement funds, damages or expenses to the extent resulting or allegedly
resulting or arising from the acts or omissions by the Indemnifying Party or its
employees, contractors or agents; provided that, the foregoing indemnified
liabilities shall not include any liabilities arising from the gross negligence
of an Indemnified Party, or arising from the sole negligence of an Indemnified
Party. However, with respect to any lawsuit filed against both McLane and
Stripes alleging negligence or other wrongdoing on the part of both parties,
McLane shall, upon request from Stripes, provide Stripes’ defense if and for so
long as the following conditions are met: (a) both parties are and remain named
as parties to the lawsuit, (b) the joint defense of both parties can be provided
by a single attorney or law firm, (c) McLane’s responsibility to provide the
defense shall not commence until after the lawsuit is filed and served upon both
McLane and Stripes, and (d) McLane shall have the right to recoup Stripes’
proportionate share (if any, as determined by the two parties’ proportionate
share of any final judgment or settlement) of such defense costs from Stripes
promptly at the end of the litigation, including via setoff against amounts
otherwise owing and payable to Stripes. Additionally, McLane agrees to comply,
at all times while any of the Services are being provided, with Stripes’
Certificate of Insurance requirements set forth on Exhibit D.

ARTICLE 6

MISCELLANEOUS

6.1 Reporting. If at any time Stripes’ parent company, Susser Holdings
Corporation, ceases to publicly file financial statements with the US Securities
and Exchange Commission, then, upon McLane’s request, Stripes shall furnish
McLane with Stripes’ then-most recent quarterly financial statements prepared in
accordance with generally accepted accounting principles, and any other
financial information as deemed reasonable and necessary. Additionally, within
120 days after the end of Stripes fiscal accounting year, Stripes shall provide
McLane with its annual audited financial statements. Those financial statements
will be furnished to: Credit Department, McLane Company, Inc., P.O. Box 6115,
Temple, Texas 76503-6115.

6.2 Entitlement to Financial Benefits. Stripes shall not be entitled to any
allowance, rebate, discount, incentive, price protection or other payment or
financial benefit under this agreement (including any such financial benefits
set forth in Article 4 or Exhibit C) (collectively, “Financial Benefits”) and
McLane shall not be obligated to pay any such Financial Benefit to Stripes
unless, as of the date the Financial Benefit otherwise would accrue or be
payable: (a) Stripes is in compliance with all terms and conditions of this
agreement (including the payment terms set forth in Article 3), (b) Stripes is
in compliance with all written terms and conditions required by applicable
Manufacturers and provided to Stripes by McLane or such Manufacturer

 

8



--------------------------------------------------------------------------------

(including any requirements to supply data to Management Science Associates,
Inc. or other designee of one or more cigarette Manufacturers), and (c) all
Product purchases to which the Financial Benefit relates have been paid for in
full by Stripes to McLane; except, (i) in the case of clause (a) where such
non-compliance is immaterial or insignificant either in form or in consequence
and (ii) in the case of clause (b) where such non-compliance would not tend to
materially impair McLane’s legal or commercial relationship with such
Manufacturer.

6.3 Critical Vendor. Stripes shall take all steps necessary or required
(including, without limitation, including McLane in first-day notices and
motions) to have McLane designated as a “critical vendor” entitled to payment in
full for all prepetition deliveries of Products in any bankruptcy proceedings in
which any Stripes Entity is the debtor.

6.4 Notices. Any notice, request, consent, waiver or other communication
required or permitted hereunder will be effective only if it is in writing and
delivered personally or sent by facsimile transmission, a nationally recognized
overnight delivery service, or registered or certified mail, postage prepaid, to
the other party at the address set forth on the signature block below (or to any
other address as the parties will provide to the other in writing). All such
notices, requests, consents, waivers or other communications will be deemed to
have been given and received on the date of delivery if sent by personal
delivery, facsimile transmission, or overnight delivery; or on the third
business day after mailing it in accordance with this Section.

6.5 Confidentiality. Each party shall maintain in strict confidence all
information communicated to that party by the other or any Affiliate, will use
it only for purposes of this agreement, and will not disclose it, or any of the
provisions of this agreement, without the prior written consent of the other
party, except as may be necessary by reason of legal, accounting or regulatory
requirements beyond the reasonable control of the recipient party. However, in
accordance with the preceding sentence Stripes hereby authorizes McLane to
submit store- and item-level product purchase data to the product Manufacturers
regarding their own products for their own use except for cigarettes in which
case data sharing amongst manufacturers is permitted. Each party shall be
responsible for ensuring its Affiliates’ compliance with the provisions of this
Section. This Section will survive any expiration or termination of this
agreement. Neither party shall issue or make, or cause or permit to be issued or
made, any media release or announcement concerning this agreement or the
transactions contemplated by this agreement without the prior approval of the
other party, except as may be necessary by reason of legal, accounting or
regulatory requirements beyond the reasonable control of that party.

6.6 Records Examination Rights. Upon 10 days’ prior written notice to McLane,
Stripes, at its sole cost and expense, may conduct an examination of the
Manufacturers’ published price lists and retail deal sheets maintained by McLane
relating specifically to the Cost of one or more Products within the Contracted
Categories and identified in Stripes’s notice (“Records”). Such examinations
shall be limited to one per Contract Year. Stripes may perform an examination
using its own personnel or an independent certified public accounting firm
retained by Stripes, or both. Each examination will be performed entirely at
McLane’s facilities in Temple, Texas. McLane will cooperate with and give
reasonable assistance to Stripes to examine the Records. All Records and other
information examined shall be subject to Section 6.5 (Confidentiality), and no
records may leave the McLane premises. If Stripes desires to engage an
independent certified public accounting

 

9



--------------------------------------------------------------------------------

firm to perform any examination, an employee of Stripes must accompany the
personnel of the firm during the examination, and the firm and each of its
personnel performing the examination must execute and deliver to McLane a
confidentiality agreement in form and substance reasonably satisfactory to
McLane.

6.7 Authority to Bind. Each party represents that the person executing this
agreement on its behalf has full authority to execute this agreement and to bind
that party.

6.8 Waiver. No waiver of any provision of this agreement will be effective
unless in writing and signed by an authorized representative of the party or
parties bound thereby. The failure of either party to enforce any provision of
this agreement or exercise any right granted hereby is not to be construed to be
a waiver of that provision or right, nor to affect the validity of this
agreement or any part of it, nor to limit in any way the right of either party
subsequently to enforce any provision or exercise any right in accordance with
its terms.

6.9 Assignment. This agreement will be binding upon, and inure to the benefit
of, the parties and their respective successors and permitted assigns, but
neither party may assign this agreement unless the other consents in writing
unless such assignment is to such party’s Affiliate and such Affiliate agrees to
be bound by the terms and conditions hereunder.

6.10 Manufacturers’ Warranties. McLane shall pass to Stripes any warranties,
indemnifications or other protections made available by the applicable
Manufacturer or vendor to the full extent McLane is authorized to pass those
benefits. In the event of any claims arising out of or related to any Product,
Stripes shall look solely to the Manufacturer or vendor of such Product for
defense, indemnification or other applicable relief, and not to McLane. EXCEPT
AS OTHERWISE PROVIDED UNDER THIS SECTION, ALL PRODUCTS SOLD OR OTHERWISE
DISTRIBUTED UNDER THIS AGREEMENT ARE SOLD BY MCLANE “AS IS” AND WITHOUT ANY
WARRANTIES BY MCLANE OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTIES
AS TO MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

6.11 LIMITATION OF LIABILITY. EXCEPT AS SET FORTH IN SECTION 5.3, IN NO EVENT
WILL McLANE BE LIABLE FOR (A) ANY ACTS OR OMISSIONS OF STRIPES, OR (B) ANY
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES,
EVEN IF McLANE HAS BEEN ADVISED OF THE POSSIBILITY OF THOSE DAMAGES, AND WHETHER
BASED UPON CONTRACT, NEGLIGENCE, STRICT TORT, STATUTE, OR ANY OTHER LEGAL
THEORY.

 

10



--------------------------------------------------------------------------------

6.12 Force Majeure. Neither party will be liable to the other for any failure or
delay in performance of its obligations under this agreement (other than
obligations to pay money when due) because of circumstances beyond its control,
including acts of God, flood, fire, riot, accident, strikes, or work stoppages
for any reason, embargo, inability to obtain phone lines, government action
(including enactment of any statute, regulation, rule, ordinance or other law of
the United States or any state or local government or any subdivision or agency
thereof (“Law”) that restricts or prohibits the performance contemplated by this
agreement) and other causes beyond its control, whether or not of the same class
or kind as specifically named above. If either party is unable to perform any
obligation (other than an obligation by Stripes to pay amounts under Section 3.3
when due) for any of these reasons, and that party gives a written notice,
within 5 business days after the occurrence of the event, describing (i) its
inability to so perform, (ii) the steps it plans to take to rectify or mitigate
that inability, and (iii) the anticipated length of that inability, then the
obligations of that party will be suspended for the duration, and only to the
extent of, that event. Without limiting the foregoing, if for any reason McLane
is unable to supply the total demand for a product, it may allocate its
available supply among itself and its customers as McLane determines to be fair
and practical, without liability for any failure of performance that may result;
provided, however, that McLane shall give effect to any special or preferential
allocations Stripes may secure through independent negotiations with any
Manufacturer or supplier.

6.13 Material Change in Circumstances. A party may send a notice to the other
party requesting renegotiation of this agreement (a “Change Notice”) if a
significant change in circumstances occurs that affects product or delivery cost
with respect to the products or services, or both, to be provided under this
agreement or that affects the overall economics of that party’s business (any
such event, a “Material Change”). Examples of a Material Change would include:
[***] set forth in this agreement. Any Change Notice must describe the Material
Change in detail, its effects on the party sending the Change Notice, and the
modifications to this agreement being requested as a result. If the parties have
not reached agreement as to the requested modifications 60 days after the
applicable Change Notice was sent, Stripes Chief Executive Officer or a
designated Stripes company officer and McLane’s President shall meet, and any
joint decision they reach will be binding on the parties. If the parties are
unable to reach agreement, the party sending the Change Notice may terminate
this agreement by giving the other party, within 30 days after the date of that
meeting, a written notice that specifies a termination date that is no later
than 180 days after the date of that notice.

6.14 Governing Law; Forum. The laws of the state of Texas, other than its
choice-of-law rules, govern this agreement and all transactions under it. Each
party agrees that the sole jurisdiction and venue for any litigation arising
under or related to this agreement or to any products distributed, sold or
received under this agreement, will be the District Courts of the state of
Texas, Harris County. Each party irrevocably submits to the jurisdiction of any
such court, agrees to venue in that court, waives any defense of forum non
conveniens, agrees to notice and service of process by mail at its address
specified in this agreement, and agrees to enforcement of any award or judgment
in any jurisdiction in which that party has its business or assets.

 

*CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

11



--------------------------------------------------------------------------------

6.15 Rules of Construction. In the interpretation of this agreement, unless the
context otherwise expressly requires:

(a) The term “including” means “including, without limitation.”

(b) The term “person” means any individual, corporation, business enterprise or
other legal entity, public or private, and any legal successor, representative,
agent or agency of that individual, corporation, business enterprise, or legal
entity.

(c) Any reference to any Law includes all statutory and administrative
provisions consolidating, amending or replacing such Law, and includes all rules
and regulations promulgated thereunder.

(d) Any reference to a Section or Exhibit is to the Section or Exhibit of this
agreement.

6.16 Illegality; Severability. If a court of competent jurisdiction declares any
provision of this agreement to violate any applicable Law, then the parties
shall negotiate in good faith to modify that provision to the extent necessary
to make it legal and enforceable and to achieve a similar economic effect. If
the parties cannot agree on such a modification, the provision will be deemed
stricken with respect to the jurisdiction in question, and the remainder of this
agreement will remain in full force and effect.

6.17 Counterparts. This agreement may be signed in two or more counterparts,
each of which is to be deemed an original but all of which together are to be
considered one and the same agreement. All parties need not sign the same
counterpart. This agreement will become effective when counterparts have been
signed by each party and delivered to the other party, including by facsimile.

6.18 Entire Agreement; Modifications. This agreement constitutes the entire
agreement of the parties with regard to its subject matter and supersedes all
previous written or oral agreements and understandings between the parties with
regard to that subject matter. No modification of or amendment to this agreement
will be effective unless made in writing and signed by both parties

 

12



--------------------------------------------------------------------------------

The parties are signing this agreement on the dates reflected below, although
the agreement will be effective as of the date stated in the introductory
clause.

 

STRIPES LLC

   McLANE COMPANY, INC. BY:   /s/ R.D. Coben    BY:   /s/ Ron Clark
PRINTED NAME:   R.D. Coben    PRINTED NAME:   Ron Clark TITLE:   CMO    TITLE:  
Division President DATE:   December 20, 2007    DATE:   December 20, 2007

Send Notices to:  

Send Notices to:

  Mr. Sam L. Susser     President   Chief Executive Officer     McLane Grocery
Distribution   Stripes LLC     P.O. Box 6115   PO Box 9036     Temple, Texas
76503-6115   Corpus Christi, TX 78469-9036     Fax: 254-771-7509   Fax:
361-693-3725       With a copy to:         Mr. E. V. Bonner     General Counsel
  Executive Vice-President and General Counsel     McLane Company, Inc.  
Stripes LLC     4747 McLane Parkway   PO Box 9036     Temple, Texas 76504  
Corpus Christi, TX 78469-9036     Fax: 254-771-7515   Fax: 361-693-3725        
    Mr. Ron Coben       Chief Marketing Officer       Stripes LLC       PO Box
9036       Fax: 361-693-3725                